t c memo united_states tax_court jerome j and beatrice a mack petitioners v commissioner of internal revenue respondent docket no filed date jerome j mack pro_se sherri l feuer for respondent memorandum findings_of_fact and opinion scott judge respondent determined deficiencies in petitioners' federal income taxes and additions to tax for the calendar years through as follows additions to tax sec sec sec sec sec sec year deficiency a a a a a b a dollar_figure dollar_figure -- dollar_figure dollar_figure -- big_number dollar_figure -- -- big_number -- big_number big_number -- -- -- -- dollar_figure percent of the interest due on dollar_figure for the taxable_year all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated some of the issues raised by the pleadings have been disposed of by agreement of the parties leaving for decision whether the interest of jerome j mack petitioner in the property located pincite south third street grand forks north dakota the third street property was sold on date resulting in a gain to petitioners in that year whether petitioners had discharge_of_indebtedness income in from satisfaction of mortgages on the third street property whether petitioners are entitled to a business_bad_debt deduction in the amount of dollar_figure for the taxable_year whether petitioner had self-employment_income subject_to self-employment_tax for the taxable years and whether petitioners are liable for additions to tax for negligence under sec_6653 and b for and sec_6653 for and substantial_understatement of tax under sec_6661 for the years and and under sec_6662 for findings_of_fact some of the facts have been stipulated and are found accordingly petitioners who resided in grand forks north dakota at the time of the filing of their petition in this case filed their federal_income_tax returns for the taxable years and with the internal_revenue_service center in ogden - -3 utah petitioner is an attorney for a number of years prior to and through date petitioner was engaged in the general practice of law in several different partnerships with various other attorneys mr john moosbrugger mr moosbrugger is an attorney who has practiced law for approximately years in grand forks north dakota petitioner and mr moosbrugger practiced law together in a law partnership the law partnership from to in the law partnership was converted to a corporation the law practice of petitioner mr moosbrugger and sometimes others remained in corporate form for several years but was converted back to a partnership over the years other attorneys joined in the practice of law with petitioner and mr moosbrugger the attorneys included mr don leonard mr leonard mr william murray mr murray mr richard ohlsen mr ohlsen ms shirley dvorak ms dvorak and mr ralph carter mr carter due to the death of his son in petitioner decided that he wanted to sell his interest in the law partnership in petitioner agreed to sell his partnership_interest to other members of the law partnership a purchase agreement between petitioner and the law partnership the purchase agreement was executed by petitioner - -4 as the seller and by mr moosbrugger mr ohlsen and ms dvorak as buyers the purchase agreement stated in part as follows whereas seller is desirous of selling his interest in the partnership known as mack moosbrugger ohlsen dvorak and the purchasers are interested in purchasing the ownership_interest of seller said ownership_interest being percent of all of the assets hereinafter enumerated seller and purchasers agree that the assets of the partnership are as follows building and parking lot located pincite south third street work in progress including contingency fee files accounts_receivable office furniture and equipment the good will name and reputation of the firm now therefore seller and purchasers herein agree that purchaser shall pay unto seller the following for the purchase of the seller's share in the above- entitled partnership from date through date seller shall be paid dollar_figure on the 15th and the 30th of the month for a total of dollar_figure plus payments of seller's blue cross blue shield for the same period of time ten percent of the fee recovered from all of the cases enumerated on the list which is attached hereto and incorporated herein as exhibit a the furniture in seller's office including desk chair table and wastebasket then percent of the fee recovered from accounts_receivable namely a b c hurtt v hurtt venued in walsh county north dakota don mack duane bye specifically formation of a corporation with regard to a vibrosaun in return thereto seller shall execute a quit claim deed to the partnership on the office building and parking lot described above - -5 seller covenants and agrees that he will not join or participate with another law firm in grand forks or polk county for a duration of five years that should he be contacted with regard to cases he will use his best efforts to refer the cases to the purchasers during the year seller shall spend as much time as is practicable and reasonable for an orderly transfer and disposition of various cases including trial if necessary purchasers herein agree that after said purchases that each of the purchasers will own said law firm equally each owning thirty-three and one third share dated this 10th day of december the year was an error and in fact petitioner mr moosbrugger mr ohlsen and ms dvorak each signed the agreement in date mr carter agreed to purchase a share in the law partnership on date pursuant to a purchase agreement the carter purchase agreement the carter purchase agreement stated as follows this agreement made by and between john h moosbrugger richard a ohlsen and shirley a dvorak hereinafter known as sellers and ralph carter hereinafter known as purchaser whereas sellers are desirous of selling to purchaser a twenty-five percent interest in the partnership known as mack moosbrugger ohlsen dvorak and hereinafter the execution of this agreement to be known as mack moosbrugger ohlsen dvorak carter and the purchaser is interested in purchasing the ownership_interest offered for sale by the sellers - -6 now therefore sellers and purchaser agree as follows that the partnership known as mack moosbrugger ohlsen dvorak consists of the following enumerated assets building and parking lot located pincite south third street grand forks north dakota work in progress including contingency fee files accounts_receivable office equipment and furniture the good will name and reputation of the firm accounts_payable denominated as a purchase agreement attached hereto as exhibit a sellers and purchaser herein agree that purchaser shall pay unto sellers the sum of dollar_figure for a twenty-five percent share in the above-named partnership which will result in ownership of the partnership as follows john h moosbrugger - percent richard a ohlsen - percent shirley a dvorak - percent ralph carter - percent after petitioner left the law partnership the other partners completed the cases petitioner began but was unable to complete petitioner received payments from the law partnership in the amounts of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively on their federal_income_tax return petitioners indicated that dollar_figure of the income received from the law - -7 partnership was self-employment_income although petitioners did not pay any self-employment_tax for that year some of the payments paid to petitioner in the years through were paid_by checks issued on the law partnership's north dakota and minnesota trust accounts payments reflected in the north dakota and minnesota trust account ledgers indicate that they relate to specific casework and many list the purpose of the check to petitioner as a payment for fees some checks issued to petitioner in and bear a notation stating fees or indicate that they were payable in connection with a specific individual all of the 10-percent payments to petitioner from the law partnership were designated as fees on the partnership books the property located pincite south third street grand forks north dakota was purchased by petitioner mr moosbrugger and mr murray on date for dollar_figure the legal description of the property conveyed was the westerly or front feet of lot in block in grand forks north dakota the purchasers and each of their spouses executed a mortgage in favor of the first national bank of grand forks first national bank on date on the third street property to secure a promissory note in the principal_amount of dollar_figure this mortgage was satisfied on date the property was purchased to be used as offices for the law partnership and it was used for this purpose or by the law practice when the - -8 practice was a corporation from the time of its acquisition throughout the years here in issue and was still being so used at the date of the trial in this case from the time of the acquisition of the third street property throughout the years here in issue the expenses connected with the property were paid_by the law partnership or the law practice when it was incorporated on date the remaining portion of lot was conveyed to murray mack moosbrugger leonard p c the corporation petitioner mr moosbrugger and mr murray along with their respective spouses each quitclaimed his interest in lot to the corporation on date these deeds were recorded on date by quitclaim_deed dated date petitioner and mr moosbrugger acting as president and secretary of the corporation respectively executed a mortgage on the third street property in favor of first national bank to secure the corporation's note in the principal_amount of dollar_figure this mortgage was satisfied in date even though his interest in lot had been conveyed to the corporation in date mr murray conveyed his interest in this property on date to petitioner and mr moosbrugger the quitclaim_deed was recorded months later on date - -9 on date by special warranty deed the city of grand forks conveyed lot in block in grand forks north dakota to petitioner and mr moosbrugger doing business as mack moosbrugger a partnership the mack moosbrugger partnership on date the mack moosbrugger partnership borrowed the principal_amount of dollar_figure from first national bank which was secured_by granting a mortgage on lots and of the third street property the mortgage was executed by petitioner and mr moosbrugger as partners of the mack moosbrugger partnership this mortgage was satisfied on date on date when the mack moosbrugger partnership borrowed the dollar_figure and granted first national bank a mortgage on lot of the third street property the property was actually owned by the corporation in this mortgage petitioner and mr moosbrugger represented that the mack moosbrugger partnership was lawfully seized of the real_estate and had the right to mortgage the property as president and secretary of the corporation respectively petitioner and mr moosbrugger conveyed the third street property to the mack moosbrugger partnership on date the deed was recorded on date on date the mack moosbrugger partnership executed a mortgage in favor of first national bank on the third - -10 street property to secure a note in the principal_amount of dollar_figure the note was satisfied on date on date petitioner and mr moosbrugger executed a mortgage on the third street property in favor of first national bank to secure a promissory note in the amount of dollar_figure the mortgagor was listed as the mack moosbrugger partnership this mortgage was satisfied on date on date the mack moosbrugger partnership executed a quitclaim_deed of the third street property to mr moosbrugger mr ohlsen ms dvorak and mr carter as joint_tenants the deed was recorded on date on date a promissory note was executed by mr moosbrugger mr ohlsen ms dvorak and mr carter in favor of community national bank in the amount of dollar_figure the stated purpose of the note was to purchase real_estate and the note was secured_by a mortgage on the third street property on date mr moosbrugger mr ohlsen ms dvorak and mr carter executed a mortgage on the third street property as joint_tenants in favor of community national bank to secure the date promissory note the date note paid off prior notes and satisfied the mortgages on the third street property executed by the mack moosbrugger partnership on date and date and the note executed and guaranteed by mr moosbrugger and petitioner dated date a real_estate settlement dated date reflects - -11 payment of two mortgage notes secured_by the third street property and the additional note executed by petitioner and mr moosbrugger individually and secured_by their guarantees on schedule e supplemental income schedule attached to petitioners' federal_income_tax return petitioners reported rental income in the amount of dollar_figure and deducted expenses of dollar_figure for interest and dollar_figure for depreciation related to the third street property the interest and depreciation expenses claimed were indicated to be percent of the total expenses on the building a depreciation schedule attached to petitioners' federal_income_tax return reflects that petitioners reported a one-half interest in the third street property and all improvements on schedule e supplemental income schedule of petitioners' federal_income_tax returns for the years and they reported the following amounts in connection with the third street property item rents received dollar_figure dollar_figure expenses interest taxes depreciation big_number big_number big_number big_number big_number big_number the rental income reported by petitioners for the taxable years and wa sec_50 percent of the total rental income - -12 in petitioners claimed a depreciation expense of dollar_figure on their federal_income_tax return which brought petitioner's basis in the third street property building and all improvements to zero petitioners claimed total depreciation expenses in the amount of dollar_figure in connection with the third street property on the schedule e attached to mr moosbrugger's federal_income_tax return mr moosbrugger reported rental income from the third street property in the amount of dollar_figure he also deducted interest in the amount of dollar_figure taxes in the amount of dollar_figure and claimed a depreciation expense in the amount of dollar_figure the rental income shown and the depreciation claimed are identical to the amounts disclosed by petitioners on their federal_income_tax return the interest and tax expenses claimed by mr moosbrugger vary slightly from such expenses claimed by petitioners for the taxable_year mr moosbrugger's federal_income_tax return did not reflect any depreciation expenses related to the third street property on the law partnership's form_1065 u s partnership return of income for the year no depreciation was claimed for the third street building however the partnership did claim an expense in the amount of dollar_figure connected with a rental on the law partnership's form_1065 u s partnership return of income income from real_estate activities totaled - -13 dollar_figure on schedule k partner's shares of income credits deductions etc of its form_1065 the law partnership reflected the real_estate activities income as a separate distributive_share item forms for mr moosbrugger mr ohlsen ms dvorak and mr carter reflected percent of the income from the real_estate activity for each of them the law partnership reported depreciation in the amount of dollar_figure related to nonresidential_real_property purchased in date for dollar_figure no rental expenses were claimed on schedule e of his federal_income_tax return mr moosbrugger reported rental income in the amount of dollar_figure related to the commercial building he also deducted interest in the amount of dollar_figure and taxes in the amount of dollar_figure mr moosbrugger claimed no depreciation expense even though mr ohlsen mr dvorak and mr carter were partners of the law firm in they were not reflected as the insured parties on the insurance_policy covering the building at that time the loss payees on the building as of date shown on the insurance_policy were mr mack mr moosbrugger and mr leonard these were the same loss payees shown on the policy in date in date the loss payees listed on the insurance_policy on the third street property were changed to mr moosbrugger mr ohlsen ms dvorak and mr carter petitioners claimed a business_bad_debt loss in the amount of dollar_figure on their federal_income_tax return the return - -14 identified the business as a newsletter for restaurant patrons the loss did not relate to any newsletter business but instead related to a promissory note that was executed by mr richard kluzak mr kluzak in favor of petitioner in the principal_amount of dollar_figure dated date the promissory note the promissory note stated that the dollar_figure principal was due on or before date this note was for prior indebtedness of mr kluzak to petitioner which had originally been in the amount of dollar_figure on which mr kluzak had paid approximately dollar_figure plus interest in prior years petitioner had no collateral for the loan but petitioner had investigated mr kluzak at the time the promissory note was signed and had determined that the note would be collectible his investigation included contacting a credit bureau in fargo north dakota petitioner determined at that time that mr kluzak had net assets worth several million dollars in late when the note became due petitioner attempted to collect from mr kluzak but was unsuccessful at that time mr kluzak informed petitioner that he had suffered several business reversals and that he did not have any money to pay on the promissory note petitioner made some inquiries as to mr kluzak's financial affairs but took no legal steps in an effort to collect on the note on date creditors filed an involuntary bankruptcy petition under chapter of the bankruptcy code against mr kluzak in the u s bankruptcy court in the district - -15 of north dakota in the bankruptcy petition mr kluzak listed dollar_figure in debts to secured creditors and dollar_figure to unsecured creditors petitioner was listed as an unsecured creditor in the amount of dollar_figure mr kluzak listed total assets of dollar_figure and listed estimated monthly income over estimated monthly expenses of dollar_figure per month an order for relief was granted to the creditors on date mr kluzak was discharged in the bankruptcy proceeding on date after a conversation with a clerk of the bankruptcy court petitioner determined that if he filed a claim in the bankruptcy proceeding his debt would not be paid and therefore he did not file a claim in the bankruptcy proceeding petitioner did not personally review the bankruptcy schedules petitioner had lent money to mr richard kimble mr kimble in the amount of dollar_figure on date through his wholly owned corporation ves co mr kimble deeded real_estate to ves co as collateral for the loan and agreed that all money handled by his real_estate business would be handled through petitioner's law firm petitioner also served as mr kimble's attorney petitioner entered into at least four business transactions with mr kluzak to purchase real_estate petitioner and mr kluzak along with mr james dickson were partners in a north dakota partnership known as mdk for the purpose of land investment mdk dissolved sometime in - -16 on date respondent mailed a notice_of_deficiency to petitioners for the taxable years and respondent determined regarding the issues still remaining for decision for the year that petitioners' income should be increased by the disallowance of the claimed bad_debt deduction of dollar_figure respondent determined that petitioner realized forgiveness of indebtedness income in upon the payment of the mortgage on the third street property in the amount of dollar_figure and since petitioner had fully depreciated the property he had unreported ordinary_income of dollar_figure and that the remaining dollar_figure was capital_gain income which petitioner failed to report in respondent determined that petitioner's self-employment taxes for the years and were in the amounts of dollar_figure dollar_figure and dollar_figure respectively based on the amounts of fees the law partnership paid to him in those years under the purchase agreement respondent determined that petitioners were liable for additions to tax for negligence and substantial_understatement of tax as set forth above for each of the years and on brief respondent conceded that dollar_figure dollar_figure and dollar_figure of the amounts she determined to be self-employment_income represented payments for health insurance of petitioner and should not have been included in self-employment_income - -17 opinion the first issue for decision is whether petitioners' interest in the third street property was sold in date resulting in income to petitioners in that year in date petitioner mr moosbrugger and mr murray purchased the third street property for the consideration of dollar_figure a lot adjacent to the third street property was purchased months later by murray mack moosbrugger and leonard p c in late petitioner mr moosbrugger and mr murray each conveyed his individual interest in the property to the corporation so that as of date the corporation held title to the third street property and the adjacent lot in date petitioner and mr moosbrugger doing business as the mack moosbrugger partnership purchased a second lot adjacent to the third street property in date all real_property held by the corporation the third street property and the adjacent lot was conveyed to the mack moosbrugger partnership it was not until date that a deed conveying the third street property and the adjacent lots to the law partnership was executed by the mack moosbrugger partnership petitioner contends that the purchase agreement entered into in in effect transferred any interest petitioner had in the third street property to the law partnership and therefore no - -18 gain should be recognized in respondent contends that the purchase agreement was correctly dated date that the purchase agreement was not an effective conveyance of petitioner's interest in the third street property and that the requirements under the statute_of_frauds were not satisfied by the purchase agreement so as to permit that agreement to constitute a valid transfer of the property respondent maintains that the quitclaim_deed dated date conveyed the third street property from petitioner to the law partnership and at that time petitioner realized income from the sale of the property when his indebtedness on the property was discharged by the law partnership we conclude as we have set forth in our findings that the purchase agreement was executed on date we accept the testimony of petitioner and mr moosbrugger that the purchase agreement between petitioner and the law partnership was erroneously dated date rather than the proper date date mr moosbrugger testified that he was certain the correct date of the purchase agreement was date and not date also the language of the purchase agreement makes it clear that the correct date is sometime before date for instance the purchase agreement states from date through date seller shall be paid the purchase agreement further states during the year - -19 seller shall spend as much time as practicable and reasonable for an orderly transfer and disposition of various cases that the purchase agreement between petitioner and the law partnership was executed on date is further evidenced by the carter purchase agreement which is dated date that agreement does not list petitioner as a member of the law partnership based on the evidence as a whole we have found that the correct date of the purchase agreement is date therefore if as petitioner contends the purchase agreement transferred his interest in the third street property the transfer occurred on date if the property was not transferred until the execution of the quitclaim_deed the transfer occurred in date it is well settled that state law determines the nature of a taxpayer's interest in property 363_us_509 since the property at issue is located in north dakota that state's law is applicable under north dakota law an interest_in_real_property can be transferred only by operation of law or by an instrument in writing subscribed by the party disposing of the property or by his agent n d cent code sec the requisites of an executory_contract for the purchase and sale of real_property also known as a contract_for_deed are that there - -20 should be parties capable of contracting the consent of the parties a lawful object and sufficient cause of consideration n d cent code sec gerhardt v fleck n w 2d n d contracts are to be interpreted in a manner to give effect to the mutual intention of the parties at the time the contract was entered into n d cent code sec pamida inc v meide n w 2d n d under north dakota law when parties have entered into a valid enforceable contract for the sale of land equitable_title vests in the purchaser and the seller holds bare_legal_title as security for payment of the balance of the purchase_price united bank v trout n w 2d n d zent v zent n w 2d n d the purchase agreement provided for the sale by petitioner and the purchase by the law partnership of petitioner's share percent of the partnership assets which were stated to include the third street building and parking lot the consideration for the sale of petitioner's partnership_interest was dollar_figure a month for the months of certain personal_property and percent of fees collected from certain cases and clients plus payment of medical insurance for petitioner the purchase agreement further stated that petitioner shall execute a quit claim deed to the partnership on the office building and parking lot described above - -21 respondent contends that the purchase agreement merely evidenced that petitioner contemplated selling his interest in the property at some future time while petitioner contends that the purchase agreement was a valid contract of sale of the property if in fact as recited in the purchase agreement the partnership assets included the third street property the question becomes whether the purchase agreement transferred petitioner's interest in that partnership property certainly the facts here are not totally clear in this respect but from the record as a whole we conclude that in date the third street property was an asset of the law partnership the purchase agreement so stated as did the agreement between mr carter and the law partnership whereby mr carter bought a percent interest in the law partnership in fact if the law partnership did not own the third street building it misrepresented its assets to mr carter both petitioner and mr moosbrugger testified that the third street property was owned by the law partnership from the time of its purchase throughout the years here in issue except when it was used by the law practice corporation we will not discuss in detail all the conflicting evidence however viewing the evidence as a whole we conclude that the third street property was an asset of the partnership - -22 we find that under north dakota law petitioner effectively transferred his interest in the third street property in date the requirements for a valid transfer were met by the purchase agreement including capable parties consent to the transaction a lawful object and adequate_consideration we find that the purchase agreement evidenced an intent of a present transfer of petitioner's interest in the partnership property including the third street property from petitioner to the three other partners of the law partnership we reject respondent's argument that the statute_of_frauds was violated since the purchase agreement met the statute's requirements under north dakota law therefore petitioner did not have income from the sale of the third street property in however petitioner is not entitled to deduct the loss of dollar_figure he claimed on the third street property in computing his income for under the north dakota statute_of_frauds provision any agreement for the sale of real_estate must be in writing n d cent code sec further the instrument must be subscribed by the party disposing of the property n d cent code sec the instrument must also indicate the seller the buyer the price and the time of payment and contain an adequate description of the property heinzeroth v bentz n w 2d n d syrup v pitcher n w 2d n d based on the purchase agreement we find that the statute_of_frauds was satisfied see our discussion of a valid contract_for_deed supra - -23 the issue of whether petitioners had discharge_of_indebtedness income in from the satisfaction of mortgages on the third street property or whether as petitioner contends any gain_or_loss should have been recognized in is disposed of by our conclusion that equitable ownership of the property was transferred in sec_1001 states that the gain from a sale_or_other_disposition of property is the excess of the amount_realized over the taxpayer's adjusted_basis as provided in sec_1011 sec_1001 defines the amount_realized as the sum of any money received plus property received liabilities assumed or paid_by a purchaser are included in the amount_realized by the seller on the sale 331_us_1 since petitioners' interest in the property was transferred in he had no income_from_discharge_of_indebtedness in when the purchase agreement was entered into petitioner transferred to the law partnership any interest he had in the third street property the law partnership at that time obtained the property subject_to any obligations thereon the crane case dealt with property taken subject_to a mortgage and the court specifically stated that the amount of the mortgage debt to which the property was subject was additional consideration for the property in the year the property was transferred subject_to the - -24 mortgage we therefore find that any discharge_of_indebtedness because of the mortgage on the property transferred occurred in the next issue for decision is whether petitioners are entitled to a business_bad_debt deduction in in the amount of dollar_figure because of the worthlessness of the debt evidenced by the promissory note executed by mr kluzak in favor of petitioner on date sec_166 provides that a taxpayer shall be allowed as a deduction any debt that becomes worthless within the taxable_year a loss under sec_166 is an ordinary_loss deduction sec_166 provides that a nonbusiness_bad_debt which is defined as a debt other than one created or acquired in connection with a trade_or_business of the taxpayer shall be treated as a short-term_capital_loss sec_166 respondent first contends that the debt was not a bona_fide debt in order for petitioner to claim a bad_debt_loss under sec_166 a bona_fide debt must exist a bona_fide debt is a debt that arises from a debtor-creditor relationship based on a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 income_tax regs no deduction may be taken for an advance made without a reasonable expectation belief and intention that it will be repaid see 318_f2d_611 9th cir - -25 the determination of whether an advance was made with such an expectation belief and intention depends on all of the facts and circumstances and generally no one fact is determinative 326_us_521 facts generally considered when making this determination are whether there was a note or other evidence_of_indebtedness whether interest was charged whether there was a fixed schedule for repayments whether any security or collateral was requested whether there was a written loan agreement whether a demand for repayment was made whether the parties' records if any reflected the transaction as a loan whether any repayments were made and whether the borrower was solvent at the time of the loan see 18_tc_780 affd 205_f2d_353 2d cir the key factor is whether the parties actually intended and regarded the transaction as a loan 12_tc_1158 affd per curiam 192_f2d_391 2d cir the burden is on petitioner to establish the existence of a bona_fide loan petitioner asserts that mr kluzak borrowed dollar_figure from him in the early eighties and subsequently made payments of both principal and interest in the parties renegotiated the loan by mr kluzak writing a promissory note to petitioner in the amount of dollar_figure - -26 we find that petitioner has satisfied his burden of proving a bona_fide debt petitioner offered into evidence the dollar_figure promissory note signed by mr kluzak that carried_interest pincite percent per annum the note provided that the principal payment was due on or before date petitioner demanded payment from mr kluzak in date when payment became due petitioner testified that he investigated mr kluzak's financial circumstances in late when the original loan was renegotiated and found that he had a net_worth of several million dollars there is no contradictory evidence and this evidence combined with the payments of interest and principal on the original note is sufficient to show that the note had value in date when it was given respondent maintains that even if the debt was bona_fide the debt was not worthless in when petitioners took the bad_debt deduction respondent contends that petitioner did not take the necessary steps to determine whether the debt was worthless two factors must be established to support a deduction for worthlessness the fact of worthlessness and the timing of worthlessness the conclusions depend on the particular facts and circumstances of the case and there is no bright-line_test or formula for determining worthlessness within a given taxable_year 280_us_445 however it is generally accepted that the year of worthlessness - -27 is fixed by identifiable events that form the basis of reasonable grounds for abandoning any hope of recovery 77_tc_582 to be worthless not only must a debt be lacking current value and be uncollectible at the time the taxpayer takes the deduction but also it must be lacking potential value due to the likelihood that it will remain uncollectible in the future 53_tc_491 affd 467_f2d_47 9th cir failure to take reasonable steps to enforce collection does not prohibit the taking of a bad_debt deduction if there is proof that such steps would be futile 22_tc_968 in when petitioner attempted to collect the debt from mr kluzak mr kluzak stated that he was insolvent and might have to declare bankruptcy petitioner testified that he checked mr kluzak's statements as best he could and decided that mr kluzak was insolvent and his note was uncollectible he therefore deducted the debt as worthless in on date mr kluzak's creditors filed an involuntary bankruptcy petition against him in the u s bankruptcy court district of north dakota mr kluzak was listed as owing dollar_figure to secured creditors and dollar_figure to unsecured creditors petitioner was listed as an unsecured creditor in the amount of dollar_figure mr kluzak's total assets equaled dollar_figure with estimated monthly income over estimated monthly expenses totaling - -28 dollar_figure per month after the bankruptcy petition against mr kluzak was filed by his creditors petitioner called the bankruptcy court to inquire about mr kluzak's case and he determined that mr kluzak's bankruptcy was a no asset bankruptcy and therefore any attempt to collect would be pointless mr kluzak was discharged from bankruptcy on date we find that petitioner has not produced sufficient evidence to show that the dollar_figure note was totally worthless in no identifiable_event establishing its worthlessness occurred in we conclude however that petitioner's dollar_figure debt became worthless in in that year petitioner reasonably abandoned any hope of recovery after he discovered the likelihood of recovery from mr kluzak's bankruptcy was nil it is clear from the bankruptcy petition that petitioner would never have collected any money whatsoever from mr kluzak even if he had filed a proof_of_claim for the debt petitioner maintains that he is entitled to a business_bad_debt deduction whether a debt is a business or nonbusiness_debt is a question of fact sec_1_166-5 income_tax regs a business_bad_debt deduction is available only if the taxpayer can establish that he was engaged in a trade_or_business and the acquisition or worthlessness of the debt was proximately related to the conduct of such trade_or_business 66_tc_652 affd 601_f2d_734 5th cir sec_1_166-5 income_tax regs whether the taxpayer is engaged in a trade_or_business is a question of fact 26_tc_940 in 373_us_193 the supreme court determined that a taxpayer in order to obtain a business_bad_debt deduction must establish that he was in a trade_or_business and that the loss from the worthless_debt is proximately connected with such trade_or_business the supreme court in that case stated that where the only return is that of an investor the taxpayer has not met his burden of demonstrating that he is engaged in a trade_or_business whipple v commissioner supra pincite see also 387_f2d_420 8th cir affg 46_tc_751 petitioner has not satisfied his burden of proving that he was in the business of lending money petitioner claimed the dollar_figure loss for a restaurant newsletter business but admitted at trial that the note had nothing to do with this business petitioner testified that he had made loans many times before but could recall only one other specific instance where he loaned money petitioner further testified that the loan was an investment petitioner did not get a financial statement from mr kluzak though he testified that he received an oral credit reference from a credit bureau in fargo petitioner asked for no - -30 collateral from mr kluzak we find no evidence that the loan had any connection with any of petitioner's and mr kluzak's joint business transactions or with any other business_entity we therefore hold that the worthless_debt was not a business_bad_debt as reported on the return but rather resulted either from a loss on an investment or a personal loan next at issue is whether petitioners are liable for self- employment_tax for the years at issue respondent contends that payments petitioner received after petitioner left the law partnership were subject_to self-employment_tax petitioner's position is that the payments petitioner received were from the sale of his interest in the law partnership and therefore not subject_to self-employment_tax sec_1401 imposes taxes on the self-employment_income of every individual sec_1402 defines self-employment_income as the net_earnings_from_self-employment derived by an individual sec_1402 defines an individual's net_earnings_from_self-employment as the gross_income derived by an individual from any trade_or_business carried on by such individual reduced by income_tax deductions attributable to the trade_or_business sec_1402 specifically includes income of a general_partner from trade_or_business income earned by his partnership see 906_f2d_62 2d cir affg tcmemo_1989_165 whether a payment is derived from a trade or - -31 business for purposes of sec_1402 depends on whether under all the facts and circumstances a nexus exists between the payment and the carrying on of the trade_or_business 76_tc_441 based on the record we find that at least part of the percent of fees received from certain cases which was paid to petitioner by the law partnership was for the performance of services by petitioner petitioner was entitled to a share of fees which were earned while he was a member of the law partnership for services which he performed but which had not been paid for at the time he left the law partnership further petitioner testified that he remained of counsel to the law partnership the law partnership paid petitioner out of the law partnership's trust account this was the account from which the law partnership automatically disbursed amounts to partners when it received the funds from its clients petitioner has offered no evidence from which this court can determine how much if any of the percent of fees received from certain clients or accounts was not for services he had rendered accordingly we hold for respondent on this issue also at issue is whether petitioners are liable for additions to tax for negligence for the taxable years and under sec_6653 and sec_6653 respectively negligence is defined as a lack of due care or a failure to do - -32 what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 we conclude that petitioner has failed to show that the reporting of items which we have decided herein were not correctly reported and of some items petitioner has conceded was not due to negligence petitioner relied on the advice of his accountant however he testified that he did not review the returns for errors further it is clear that petitioner's accountant was not supplied with all information necessary to prepare the returns petitioners took deductions for losses from property that they did not own and failed to keep adequate books_and_records with regard to their income from the law partnership we therefore sustain the additions to tax for negligence determined by respondent also at issue is whether petitioner is liable for additions to tax under sec_6661 for the years and and under sec_6662 for the year sec_6661 applicable for the years and imposes an addition_to_tax of percent of the underpayment attributable to a substantial_understatement_of_income_tax an understatement is defined as the tax required to be shown on the return less the tax_shown_on_the_return reduced by any rebates sec_6661 an understatement is substantial if it exceeds the greater of percent of the tax - -33 required to be shown on the return or dollar_figure sec_6661 if a taxpayer has substantial_authority for his tax treatment of any item on the return the understatement is reduced by the amount attributable thereto sec_6661 similarly the amount of understatement is reduced for any item adequately disclosed either on the taxpayer's return or in a statement attached to the return sec_6661 sec_6662 applicable for imposes an addition_to_tax of percent of the underpayment_of_tax if any portion of the underpayment is due to a substantial_understatement_of_income_tax sec_6662 understatement is defined as the excess of the amount of the tax required to be shown on the return for the taxable_year over the amount of the tax imposed that is shown on the return sec_6662 except for items attributable to tax_shelters an understatement is reduced to the extent that it is based on an item which is adequately disclosed in the return or in a statement attached to the return or for which there is substantial_authority for the taxpayer's position sec_6662 a substantial_understatement_of_income_tax occurs where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 - -34 we conclude that petitioners did not have substantial_authority for their position with respect to the items we have determined against them and the items they have conceded nor did they adequately disclose on their return facts that would have revealed the controversy with respect to those items if and to the extent that the amount of understatement makes sec_6661 or sec_6662 applicable to petitioners we hold for respondent on this issue decision will be entered under rule
